Citation Nr: 1414403	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty form November 1975 to November 1978, from June 1979 to June 1983, and from September 1990 to May 1991.  He died in July 2006.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The appellant attended a hearing in May 2010 before the undersigned Veteran's Law Judge.  A transcript of that hearing is in the record. 

In November 2010, the Board requested a medical expert opinion from the Veteran's Health Administration (VHA) submitted in January 2011.  The Board remanded the appeal in May 2011, January 2013, and December 2013, for additional development.  The case has since returned to the Board. 

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  The Board has reviewed the contents of the paperless file.


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2006.  A certificate of death listed the immediate cause of death as respiratory failure, sepsis, and hyperkalemia, due to acute renal failure and ischemic right arm with rhabdomyolysis.  

2.  During the Veteran's lifetime, service connection was in effect for a lumbar spine disability evaluated as 20 percent disabling and posttraumatic stress disorder (PTSD) evaluated as 100 percent disabling.

3.  The Veteran suffered from polysubstance abuse that was related to his service-connected PTSD.

4.  Resolving all doubt in the appellant's favor, the Veteran's polysubstance abuse contributed to the Veteran's fatal conditions and ultimately aided or lent assistance to the production of the Veteran's death.


CONCLUSION OF LAW

The requirements for establishing service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for cause of death may be awarded to a veteran's surviving spouse for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  Id.

The service-connected disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  The service-related disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran served in the Persian Gulf War Theater of Operations from November 1990 to February 1991 as a combat signaler.  After service a November 1992 VA hospitalization discharge summary noted psychiatric and drug rehabilitation treatment.  Relevant history included drinking alcohol on weekends and smoking marijuana since the Veteran was in his teens.  Reportedly, he started drinking alcohol daily while stationed in Saudi Arabia in order to fall asleep.  He also started using cocaine in 1991.  He was diagnosed with PTSD and polysubstance abuse.  Subsequent treatment records show continued treatment for substance abuse, intermittently in remission, as well as PTSD, up to the time of his death.  

During his lifetime, service connection was in effect for a lumbar spine disability, rated as 20 percent disabling.  Service connection for PTSD was granted in November 1995.  His PTSD was rated as 100 percent disabling from May 2002 until the time of his death.  His psychiatric symptoms included paranoid ideation, depression, blackouts with difficulty recalling periods of time from one to three days, auditory hallucinations and suicidal ideation with a history of suicide attempt.  The Veteran reported PTSD symptomatology that was directly related to his experiences during active duty.  He also had a longstanding history of substance abuse, including alcohol, crack, marijuana and cocaine.  

A certificate of death indicated that the Veteran died on July [redacted], 2006, and the immediate cause of death was listed as respiratory failure, sepsis, and hyperkalemia, due to acute renal failure and ischemic right arm with rhabdomyolysis.  

The evidence does not show and the appellant does not contend that the diagnoses related to the fatal diseases listed on the Veteran's death certificate are related to service.  Rather, she argues that the Veteran's service-connected PTSD caused his substance abuse, which in turn caused him to fall unconscious for an extended period of time thereby resulting in the fatal conditions.  

The appellant has described a pattern in the Veteran's substance abuse in the years preceding his death.  Essentially, the Veteran would disappear from home for a night or two, then return home and sleep off the intoxication.  Following these episodes, he would become remorseful, seek treatment, and abstain from substance use until he had a relapse, typically about six months later.  

Prior to his death, the Veteran disappeared from home for some time, then came home and went to sleep.  The Veteran slept for many hours, possibly 24 hours or more, apparently lying on his right arm.  When the appellant tried to wake him, he was unresponsive.  She called for emergency treatment and the Veteran was transported to a hospital by ambulance. 

Upon admission, the appellant reported that she had found him at home, almost a day after he had returned home from possible drug use.  Reportedly, the Veteran had stolen money from the appellant by forging a check, which she believed he used for a two day binge of alcohol and/or drugs, which was a common occurrence according to the appellant.  Normally, upon returning home from a relapse, she would let him sleep it off for a couple of days, but on this occasion she had sought emergency treatment because he was unresponsive when she tried to wake him.  The treating physicians noted that the Veteran had been lying on his right arm for many hours.  The Veteran was unresponsive and his right arm was very swollen, very cold, necrotic, and probably ischemic.  The physician determined that the Veteran had hyperkalemia, severe rhabdomyolysis, acute renal failure and metabolic acidosis.  A clinical treatment note also reported status post intravenous drug abuse.  He was treated with dialysis and antibiotics, and considered for amputation of the right arm.  However, he died later that same day.  A July 6, 2006 hospital summary noted a principal diagnosis of unspecified septicemia and listed numerous secondary diagnoses, to include acute respiratory failure, alcohol abuse of unspecified use, and mixed unspecified drug abuse of unspecified use.  

The appellant submitted a Pentagon Federal Credit Union Affidavit of Forgery, signed by the appellant and notarized on June 29, 2006 noting that a check in the amount of $100 had been forged by her husband. 

At a personal hearing in May 2010, the appellant testified that during their marriage, the Veteran had struggled with PTSD and substance abuse and would occasionally disappear for one or two nights when he had a relapse.  Normally she would just let him sleep it off.  The appellant reported that prior to his death, the Veteran had taken some money from her and disappeared.  He had shown up a day later and she let him sleep it off as usual.  However, when she tried to wake him she realized he was unresponsive and called 911. 

In November 2010 the Board sought an expert opinion from a VHA psychiatrist to address the appellant's contentions regarding the cause of the Veteran's death.  In an opinion in January 2011, the reviewing VHA psychiatrist indicated that although there was insufficient evidence to determine whether the Veteran's substance abuse was caused by his PTSD, substance abuse was a common co-morbidity in PTSD, therefore it was as likely as not that the Veteran's substance abuse was due to or a result of PTSD.  The VHA psychiatrist, however, indicated that the question as to whether the Veteran was under the affects of an abused substance during the period of unconsciousness immediately preceding his death was relevant to the question as to whether substance abuse contributed to causing his death.  In this regard, the VHA psychiatrist noted that the July [redacted], 2006 discharge/death summary gave an impression of altered mental state possibly secondary to drug or alcohol overdose, as well as hypothermia, metabolic acidosis and hyperkalemia.  Nonetheless, the VHA psychiatrist pointed out that while the hospital records for treatment rendered prior to the Veteran's death showed that alcohol and drug screening tests were ordered, the records did not contain the results of those tests.  

Similarly, in May 2012 a VA clinician noted the Veteran's extensive history of substance abuse and stated that substance abuse could significantly increase the likelihood of overdose, coma and death.  However, the clinician agreed with the VHA psychiatrist that the July 2006 drug test results would be necessary to determine whether drug abuse caused the Veteran's death.

Accordingly, the Board remanded the case three times to seek the toxicology results.  In response to VA's request for necessary release for medical records in February and December 2013, the appellant asserted that the toxicology results did not exist despite the having been ordered by the treating physician.  Indeed, in a statement dated in January 2014, the private hospital to which the Veteran was admitted and wherein he subsequently died in July 2006, confirmed that no drug screening results were located in the Veteran's records, which had been provided to the appellant.  As such, it appears that the requested toxicology report does not exist.  

After weighing and balancing the relevant evidence of record as summarized above, the Board finds that the evidence is in equipoise as to whether the Veteran was under the affects of an abused substance during the period of unconsciousness immediately preceding his death.  In this regard, the Board finds the testimony of the appellant very credible and probative as to the Veteran's substance abuse immediately prior to his death.  Hospitalization records in July 2006 show that in relation to the Veteran's emergency treatment, the appellant expressed her belief that the Veteran's unconsciousness was drug or alcohol induced based on her experiences with the Veteran.  The Board finds the appellant competent to report on the Veteran's pattern of substance abuse in the years preceding his death, and finds her testimony in this regard credible as it is consistent with other evidence of record, to include the Veteran's medical records, and the events leading up to his death.  Moreover, the July [redacted], 2006 discharge/death summary gave an impression of altered mental state possibly secondary to drug or alcohol overdose, and noted a principal diagnosis of unspecified septicemia, along with numerous secondary diagnoses, to include mixed unspecified drug abuse.  

The Board notes that generally, no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  However, case law has determined that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

In this case, the VHA psychiatrist opined in January 2011 that it was as likely as not that the Veteran's substance abuse was due to or a result of PTSD.  Moreover, the medical evidence indicates the Veteran's death was in part due an ischemic right arm with rhabdomyolysis, caused by the Veteran laying on his arm for many 
hours.  Upon review of the record in its totality and after resolving all doubt in the appellant's favor, the Board concludes the Veteran's substance abuse as secondary to PTSD, contributed substantially or materially to the conditions that led to his death.  Accordingly, the claim for service connection for the cause of the Veteran's death is granted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim for service connection for the cause of the Veteran's death is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


